Atkinson, J.
1. The ruling announced in the first lieadnote does not require elaboration.
2. There was no evidence in this case sufficient to authorize a finding that the alleged testator contemplated the making of a nuncupative will. On the contrary, the evidence demanded á finding, that, while he had a testamentary inclination, there was no design that any words spoken by him should by themselves operate as a testamentary disposition of his property, but that it was his inten-" tion that the will that he desired to make should be a written will. Accordingly, without regard to the sufficiency of the evidence, in other respects, there was no error in granting a nonsuit. Civil Code, § 3349; Knox v. Richards, 110 Ga. 6 (35 S. E. 295).

Judgment affirmed.


All the Justices concur, except Hill, J., not presiding.